Citation Nr: 1533076	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO. 14-30 951A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to February 1956 and from September 1956 to April 1958.  He died in December 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in December 2011; the death certificate lists the cause of death as mesothelioma with large right pleural effusion and mediastinal adenopathy.

2. At the time of the Veteran's death, he was not service-connected for mesothelioma or asbestosis. 

3. The evidence is at least in equipoise as to whether the mesothelioma that caused the Veteran's death was incurred in or aggravated by service exposure to asbestosis.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below the Board has granted service connection for the cause of the Veteran's death.  As this constitutes a full grant of the benefit sought on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.

The appellant is seeking service connection for the cause of the Veteran's death, as she believes that his exposure to asbestos while serving in the Navy materially contributed to his death from mesothelioma.

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4). 

The Veteran's Department of Defense Form 214 indicates that he had service in the Navy between 1952 and 1958.  His service personnel records also confirm that he served as a seaman.  Additionally, the Veteran has asserted that he was exposed to asbestos while replacing the insulation on steam pipes.  He further asserted that while repairing a destroyer that had been attacked, he was tasked with recovery and clean-up efforts of the damaged vessel's engine room.  It is well known that US naval vessels utilized asbestos during the 1950's, particularly in the engine rooms.  Moreover, the Veteran's description of the in-service events that transpired is consistent with the places, types, and circumstances of his service, as confirmed by his service personnel records.  As such, the Board finds that it is at least as likely as not that he was exposed to asbestos during service.

However, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

According to the Veteran's death certificate, he died in December 2011 from mesothelioma with right pleural effusion.  The Board notes that asbestos exposure is listed as a secondary cause of death.  At the time of the Veteran's death, he was not service-connected for mesothelioma.

The Veteran's service treatment records do not contain any complaints or findings indicative of mesothelioma and the appellant does not assert that the Veteran was diagnosed until 1993.

The appellant has submitted a nexus opinion as well as a private causality opinion to support her argument.  An April 2012 VA opinion concludes that the Veteran's mesothelioma was as likely as not caused by his exposure to asbestos while serving in the Navy.  In support of her conclusion the examiner noted that the Veteran developed a hemorrhagic pleural effusion which, when tapped, revealed large cell adenocarcinoma.  She also noted that he was exposed to asbestos during service.  A May 2012 private opinion addresses the cause of the Veteran's mesothelioma which the clinician found to be consistent with asbestos exposure due to the large right pleural effusion and mediastinal adenopathy of the right upper lobe.

After review of the record, the Board finds that the evidence is at least in equipoise with regard to the likely cause of the Veteran's mesothelioma.  Taken together, the two private medical opinions reflect that the Veteran's mesothelioma was at least as likely as not caused by exposure to asbestos exposure.  The opinions are supported by the knowledge that exposure to asbestos causes mesothelioma, pleural effusions, and mediastinal adenopathy.  There are no negative medical opinions of record.  Further, the record is negative for other possible causes for his mesothelioma.  The Veteran's wife has asserted that he worked as a carpenter following service.  The Board finds it unlikely that the Veteran was exposed to any asbestos as a carpenter.  Therefore, having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence reasonably shows that service exposure to asbestos while in the Navy contributed substantially or materially to the cause of the Veteran's death from mesothelioma. 

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because this issue is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


